Case 1:18-cv-00426-LMB-IDD Document 18 Filed 06/21/19 Page 1 of 5 PageID# 75




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                ALEXANDRIA DMSION




 SECURITIES AND EXCHANGE COMMISSION,
                                                          Case No. l:18-cv-00426-LMB-IDD
                                                                                   ·,
                                      Plaintiff,

        v.

 AMRIT J. S. CHAHAL,

                                      Defendant.




             FINAL JUDGMENT AS TO DEFENDANT AMRIT J. S. CHAHAL

        The Securities and Exchange Commission having filed a Complaint and Defendant Amrit

 J. S. Chahal ("Defendant") having entered a general appearance; consented to the Court's

 jurisdiction over Defendant and the subject matter of this action; consented to entry of this Final

 Judgment; waived findings of fact and conclusions of law; and waived any right to appeal from

 this Final Judgment:

                                                   I.

        IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant is

 permanently restrained and enjoined from violating, directly or indirectly, Section IO(b) of the

 Securities Exchange Act of 1934 (the "Exchange Act") [15 U.S.C. § 78j(b)] and Rule l0b-5

 promulgated thereunder [17 C.F.R. § 240.IOb-5], by using any means or instrumentality of

 interstate commerce, or of the mails, or of any facility of any national securities exchange, in

 connection with the purchase or sale of any security:
Case 1:18-cv-00426-LMB-IDD Document 18 Filed 06/21/19 Page 2 of 5 PageID# 76




        (a)     to employ any device, scheme, or artifice to defraud;

        (b)     to make any untrue statement of a material fact or to omit to state a material fact

                necessary in order to make the statements made, in the light of the circumstances

                under which they were made, not misleading; or

        (c)     to engage in any act, practice, or course of business which operates or would

                operate as a fraud or deceit upon any person.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant's

 officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

 participation with Defendant or with anyone described in (a).


                                                  II.

         IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

 is permanently restrained and enjoined from violating Section l 7(a) of the Securities Act of 1933

 (the "Securities Act") [15 U.S.C. § 77q(a)] in the offer or sale of any security by the use of any

 means or instruments of transportation or communication in interstate commerce or by use of the

 mails, directly or indirectly:

         (a)     to employ any device, scheme, or artifice to defraud;

         (b)     to obtain money or property by means of any untrue statement of a material fact

                 or any omission of a material fact necessary in order to make the statements

                 made, in light of the circumstances under which they were made, not misleading;

                 or

         (c)     to engage in any transaction, practice, or course of business which operates or


                                                  2
Case 1:18-cv-00426-LMB-IDD Document 18 Filed 06/21/19 Page 3 of 5 PageID# 77




                would operate as a fraud or deceit upon the purchaser.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

 receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant's

 officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

 participation with Defendant or with anyone described in (a).


                                                 III.

        IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

 is permanently restrained and enjoined from violating, directly or indirectly, Sections 206(1) and

 206(2) of the Investment Advisers Act of 1940 ("Advisers Act") [15 U.S.C. §§ 80b-6(1) and (2)]

 by the use of mails or any means or instrumentalities of interstate commerce:

        (a)     to employ any device, scheme, or artifice to defraud any client or prospective

                client; or

        (b)     to engage in any transaction, practice, or course of business which operates as a

                fraud or deceit upon any client or prospective client.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

 Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

 receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant's

 officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

 participation with Defendant or with anyone described in (a).




                                                  3
Case 1:18-cv-00426-LMB-IDD Document 18 Filed 06/21/19 Page 4 of 5 PageID# 78




                                                 IV.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant is liable

for disgorgement of$1,232,510.41; provided, however, that Defendant's disgorgement

obligation is deemed satisfied by the entry of an order requiring Defendant to pay forfeiture

equal to or greater than this amount in United States v. Amrit Jaswant Singh Chahal, Crim. No.

 l:18-cr-00152-LMB (E.D. Va.).

                                                 V.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Consent is

 incorporated herein with the same force and effect as if fully set forth herein, and that Defendant

 shall comply with all of the undertakings and agreements set forth therein.

                                                 VI.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, for purposes of

 exceptions to discharge set forth in Section 523 ofthe Bankruptcy Code, 11 U.S.C. §523, the

 allegations in the complaint are true and admitted by Defendant, and further, any debt for

 disgorgement, prejudgment interest, civil penalty or other amounts due by Defendant under this

 Final Judgment or any other judgment, order, consent order, decree or settlement agreement

 entered in connection with this proceeding, is a debt for the violation by Defendant of the federal

 securities laws or any regulation or order issued under such laws, as set forth in Section

 523(a)(19) of the Bankruptcy Code, 11 U.S.C. §523(a){l9).




                                                  4
Case 1:18-cv-00426-LMB-IDD Document 18 Filed 06/21/19 Page 5 of 5 PageID# 79




                                                VII.

         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall retain

jurisdiction of this matter for the purposes of enforcing the terms of this Final Judgment.



Dated:   r,        Jj     , 2019



                                                                      ·,s1~                   •· ~ .-; . ;~~-.. ~;.
                                                                                               . y,·r
                                                                                                  . ,.• .
                                                                                                           "..
                                                       Leonie M. Brinkema                          .--......    -:,



                                                       United States District Judge           · -~~<t·;""-~r:·




                                                 5
